DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13, 2020 has been entered.
 
Response to Amendment
	3.	Amendments to claims 16 and 31 have been entered in the above-identified application. Claims 1-5 and 23-28 are canceled. New claims 37-41 have been added. Claims 16-22 and 29-41 are pending and under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 16-22 and 29-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

graphene, single or multi-wall native or derivatized carbon nanotubes, semiconducting materials, core-shell conductive nanoparticles, organic conductive materials or polymers or co-polymers thereof, organic or inorganic ionic salts or materials, conductive colloids, ionic resins, acrylate materials, and mixtures thereof. 
	A claim in which one ingredient is defined so broadly that it reads upon a second does not meet the requirements of 35 U.S.C. 112, second paragraph.
	A similar ambiguity exists in claim 31. Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 16-22, 29-37, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori et al. (US 2008/0268215 A1).  
 	Hattori et al. disclose a thin-film laminate (equivalent to the antistatic film structure of the claimed invention) comprising a light-transparent base material (equivalent to the transparent antistatic support structure comprising cellulose triacetate of the claimed invention) and an antistatic layer (equivalent to the layer comprising the  least one antistatic component of the claimed invention), a hard coat layer and a lower-refractive index layer (the hard coat layer or alternatively, the lower-refractive index layer are equivalent to the enhancing layer of the claimed invention) provided in that order on the light-transparent base material. The thin-film laminate is produced via a wet coating method in which a coating liquid prepared for the formation of each layer. The antistatic layer is formed on the light-transparent base  (thus meeting the limitations of claims 17, 18, 21, 33, and 34). The antistatic layer is formed of a composition for an antistatic layer, comprising an antistatic agent, a resin, and a solvent.  Specific examples of antistatic agents usable for antistatic layer formation include electrically conductive fine particles include fine particles of metal oxides.  Such metal oxides include ZnO, CeO2, Sb2O2, SnO2, indium tin oxide often abbreviated to ITO, antimony doped tin oxide, and aluminum doped zinc oxide (equivalent to the inorganic ionic salts and thus meeting the limitations of claims 16, 22, and 31).  The hardcoat layer is preferably formed by using an ionizing radiation curing resin composition, more preferably a composition containing components having an (meth)acrylate-type functional group, for example, relatively low-molecular weight polyester resins, polyether resins, acrylic resins, epoxy resins, urethane resins, alkyd resins, spiroacetal resins, polybutadiene resins, polythiol polyether resins, polyhydric alcohols, ethylene glycol di(meth)acrylate  (meeting the limitation that the enhancing layer of the claimed invention contains copolymer of polyethylene glycol), and pentaerythritol di(meth)acrylate monostearate or other di(meth)acrylates; trimethylolpropane tri(meth)acrylate, pentaerythritol tri(meth)acrylate, or other tri(meth)acrylates, pentaerythritol tetra(meth)acrylate derivatives, dipentaerythritol penta(meth)acrylate, or other polyfunctional compound monomers, or epoxy acrylate or urethane acrylate or other oligomers. The lower-refractive index layer may be formed of a thin film comprising a silica- or magnesium fluoride-containing resin, a fluororesin as a lower-refractive index resin, or a silica (meeting the limitations of claims 37 and 40) or magnesium fluoride-containing fluororesin and having a refractive index of not more than 1.46 and a thickness of about 30 nm to 1 microns or a thin film formed by chemical deposition or physical deposition of silica or magnesium fluoride. Resins other than the fluororesin are the same as used for constituting the antistatic layer. Each composition for the antistatic layer, the hardcoat layer, and the lower-refractive index layer may be prepared according to a conventional preparation method by mixing the above-described components together and subjecting the mixture to dispersion treatment.  The mixing and dispersion can be properly carried out, for example, by a (thus meeting the limitations of claim 32 ). 
According to another embodiment, there is provided a polarizing plate comprising a polarizing element and the thin-film laminate. Specifically, there is provided a polarizing plate comprising a polarizing element (thus meeting the limitations of claims 19 and 35 ) and the thin-film laminate according to the present invention provided on a surface of the polarizing element, the polarizing element being located on the thin-film laminate in its side remote from the anti-dazzling layer in the thin-film laminate. For example, a polyvinyl alcohol film may be used as the polarizing element (thus meeting the limitations of claims 20 and 36).  With regards to the relative light transmission and the haze value, the Examiner takes the position that such limitations are inherent in the antistatic film structure taught by Hattori et al. given that the chemical composition and the structure (i.e., the layers within the laminate) of the antistatic laminate taught by Hattori et al. and that of the claimed invention are identical.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 38, 39, and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 19-22, 24-32, and 34-38 of copending Application No. 15/781,294 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and a patent to the claimed invention would improperly extend the right to exclude granted by issuance of copending Application No. 15/781,294. 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Arguments
7.	Applicant’s arguments with respect to claims 16-22 and 29-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5830983 discloses belts made of thermoplastic polymer (A) and comprising a sufficient amount of a polymer (B) to render them antistatic, the said polymer (B) comprising polyethylene glycol blocks. Use is advantageously made of polymers (A) containing polyamide-6 (PA-6) or polyamide-12 (PA-12) blocks and polytetramethylene glycol blocks and polymers (B) containing PA-6 or PA-12 blocks and polyethylene glycol blocks.

9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SHEEBA AHMED/Primary Examiner, Art Unit 1787